MAGUIRE, Judge
(concurring in part and dissenting in part):
I agree with Judge Bridgman’s opinion and rationale upholding the validity of the search and the admissibility of the evidence obtained in the search.
For the reasons expressed in dissents in United States v. Wiles, 3 M.J. 577, 582 (C.G.C.M.R.1977), and United States v. Torrence, 3 M.J. 804, 806 (C.G.C.M.R.1977) I would however dismiss the specification alleging unlawful possession of marijuana. (It would be fruitless here to elaborate on why I would class marijuana with cocaine in this context, recognizing that a potential distinction could have been made under other circumstances, and acknowledging that considerations involving the opinion in United States v. Courtney, 24 U.S.C.M.A. 280, 51 C.M.R. 796, 1 M.J. 438 (1976), cited in the Opinion, could lead to some artful juggling of legal concepts.)
Since the division of the court results in a total affirmance of the sentence, I note only that my view would necessitate an adjustment of the sentence to account only for the unauthorized absence.